Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I and II , as set forth in the Office action mailed on 05/18/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/18/2021 is fully withdrawn.  Claims 5-9 , directed to a manufacturing method of a sintering body including a garnet-type oxide are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Drawings
Examiner notes the drawings submitted 12/31/2019 have been accepted. 
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is directed to a hydrogen-substituted garnet-type oxide, containing at least Li, H, La and Zr and having an amount of hydrogen a (mol/ unit) per one unit of a garnet-type oxide in a range of 0< a< 1.85, and the hydrogen-substituted garnet-type oxide being expressed by an elemental composition (Li7-a-3b+c-d, Ha, Mb)(La3-c, Ac)(Zr2-d, Td)O12 (where M denotes one or more elements out of Al, Ga and Fe; A denotes one or more elements out of Ca and Sr; and T denotes one or more elements out of Nb and Ta, wherein the amount of hydrogen a (mol/ unit) per one unit of the garnet-type oxide is in the range of 0< a ≤ 1.85, 0 ≤ b ≤ 0.22, 0.05 ≤ c ≤ 1.0, and 0 ≤ d ≤0.6).
The closest prior art is considered to be Yada et al. (US20170346092, hereinafter referred to as Yada) and Wang et al. (US20200227775, hereinafter referred to as Wang). 
Yada is directed to a garnet-type ion-conducting oxide which comprises Li, H, at least one kind of element L selected from the group consisting of an alkaline-earth metal and a lanthanoid element, and at least one kind of element M selected from the group consisting of a transition element that can be 6-coordinated with oxygen and typical elements belonging to the Groups 12 to 15, and which is represented by a general formula (Lix−3y−z,Ey,Hz)LαMβOγ (where E is at least one kind of element selected from the group consisting of Al, Ga, Fe and Si, 3≦x−3y−z≦7, 0≦y<0.22, 0<z≦2.8, 2.5≦α≦3.5, 1.5≦β≦2.5, and 11≦γ≦13); ... The element E may be Al... The element L may be La, and the element M may be at least one kind of element selected from the group consisting of Zr, Nb and Ta... The element M may be at least one kind of element selected from the group consisting of Zr and Nb. The general formula may be (Lix−3y−z,Aly,HZ)La3(Zr2−ε, Nbε)O12 (where 3≦x−3y−z≦7, 0≦y≦0.2, 0<z≦2.8, and 0.25≦ε≦0.6) (see Yada at [0011-0018]). Yada does not disclose La being substituted with Ca and/or Sr substituting La between 5-100% as noted by the limitation “0.05 ≤ c ≤ 1.0” in claim 1 of the instant application, therefore, claim 1 avoids Yada as prior art. 
Wang is directed to Li7−a*α−(b−4)*β−x M a αLa3Hf2−β M b βO12−x−δ X x wherein Ma is a cationic element having a valence of a+; Mb is a cationic element having a valence of b+; and X is an anion having a valence of −1, wherein, +, Na+, K+, Rb+, or a combination thereof. In an aspect, a is 2 and Ma is divalent and is Be, Mg, Ca, Sr, Ba, or a combination thereof. Thus Ma may comprise Be2+, Mg2+, Ca2+, Sr2+, Ba2+, or a combination thereof. In an aspect, a is 3, and Ma is trivalent and comprises B, Al, Ga, In, Sc, Y, La, Ce, Pr, Nd, or a combination thereof. Thus Ma may comprise B3+, Al3+, Ga3+, In3+, Sc3+, Y3+, La3+, Ce3+, Pr3+, Nd3+, or a combination thereof. In an aspect, a is 4, and Ma is tetravalent and is Zr, Ti, Sn, Si, Ge, Pb, or a combination thereof. Thus Ma may be Zr4+, Ti4+, Sn4+, Si4+, Ge4+, Pb4+, or a combination thereof (see Wang at [0026-0027]). However, Wang does not disclose any example of a ceramic actually showing Ca and/or Sr substituting La between 5-100% as noted by the limitation “0.05 ≤ c ≤ 1.0” in claim 1 of the instant application, therefore, claim 1 avoids Wang as prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed due to their dependence on an otherwise allowed claim, or because they contain the allowable limitations of an otherwise allowed claim. 
Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731